             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

LAWN AND LEAF, LLC, et al.,                   )
                                              )
                     Plaintiffs,              )
                                              )
vs.                                           )          NO. CIV-18-0970-HE
                                              )
NAUTILUS INSURANCE                            )
COMPANY, et al.,                              )
                                              )
                     Defendants.              )

                                         ORDER

       Plaintiffs filed this action in the District Court of Oklahoma County, essentially

alleging that defendants, through negligence or fraud, procured an inadequate commercial

insurance policy for plaintiffs. Defendant Acrisure, LLC removed the action to this court

on the basis of diversity jurisdiction, contending that nominal defendant Frates Insurance

and Risk Management is only a d/b/a for it (Acrisure) and that Acrisure is not an Oklahoma

citizen. It further contends that defendant Robert Masterson, though a citizen of Oklahoma,

is fraudulently joined and his citizenship should be disregarded.

       Plaintiffs have moved to remand the case to state court. Defendants have filed

motions to dismiss the amended complaint. Because the motion to remand goes to the

jurisdiction of this court, it must be resolved first. See Steel Co. v. Citizens for a Better

Environment, 523 U.S. 83, 94-95 (1998).

       In determining whether complete diversity exists in the removal context, a court will

ignore the citizenship of any defendant who is fraudulently joined. Smoot v. Chicago,
Rock Island & Pacific R.R. Co., 378 F.2d 879, 881-82 (10th Cir. 1967). To establish

fraudulent joinder:

       . . . the removing party must demonstrate either: 1) actual fraud in the
       pleading of jurisdictional facts, or 2) inability of the plaintiff to establish a
       cause of action against the non-diverse party in state court. The defendant
       seeking removal bears a heavy burden of proving fraudulent joinder, and all
       factual and legal issues must be resolved in favor of the plaintiff.

Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir. 2013) (quotations and citations

omitted). “But neither is the court compelled to believe whatever the plaintiff says in his

complaint. Rather, ‘upon allegations of fraudulent joinder designed to prevent removal,

federal courts may look beyond the pleadings to determine if the joinder, although fair on

its face, is a sham or fraudulent device to prevent removal.’” Brazell v. Waite, 525 Fed.

Appx. 878, 881 (10th Cir. 2013) (quoting Smoot, 378 F.2d at 881-82).

       Defendant Acrisure’s fraudulent joinder argument is premised on the second

question referenced in Dutcher — whether plaintiff would be able to establish a claim

against defendant Masterson in state court. While acknowledging that an insurance agent

in Oklahoma may be liable for negligent procurement if the agent fails to procure insurance

as promised, 1 Acrisure argues that no such liability can be established here because

Masterson procured a replacement commercial insurance policy of some sort for plaintiffs,

notwithstanding its exclusion of coverage for theft of business property.




       1
         See Rotan v. Farmers Ins. Group of Cos., Inc. 83 P.3d 894, 895 (Okla. Civ. App. 2003)
(An agent has the duty to “offer coverage mandated by law and coverage for needs that are
disclosed by the insureds.”)

                                              2
       Drawing the inferences from the pleadings and circumstances in plaintiff’s favor, as

the court is obliged to do in this context, the court concludes defendants have not shown

that plaintiff will necessarily be unable to prevail against Masterson. Plaintiffs have

alleged they had a specific need for and interest in theft protection and that, based on recent

dealings with prior policies, Masterson knew that. It is not obviously implausible that a

request for a replacement policy might, in these circumstances, be interpreted as expecting

and requesting theft coverage. Plaintiffs may therefore be able to establish a claim for

negligent procurement against Masterson.

       The court concludes that defendants have failed to demonstrate that Masterson was

fraudulently joined in the circumstances existing here, and that complete diversity of the

parties is therefore not present. Because complete diversity is lacking, jurisdiction in this

court does not exist. Plaintiffs’ Motion to Remand [Doc. # 27] is GRANTED, and this

case is REMANDED to the District Court of Oklahoma County.

       IT IS SO ORDERED.

       Dated this 10th day of December, 2018.




                                              3
